ON MOTION

ORDER

Upon consideration of Yvonne J. Dickey’s motion for reconsideration of this court’s September 10, 2004 order dismissing Dickey’s petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination, the Fed. Cir. R. 15(c) statement having now been received,
IT IS ORDERED THAT:
The motion is granted. The mandate is recalled, the dismissal order is vacated, and the petition for review is reinstated. Dickey’s brief is due within 60 days of the date of filing of this order.